Citation Nr: 0737430	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-18 082	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
December 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2003 and May 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.  

2.  The veteran does not have tinnitus that is related to his 
military service.  

3.  The veteran does not have asbestosis that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

3.  The veteran does not have asbestosis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003 and March 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) reporting 
the results of its reviews of issues on appeal and the text 
of the relevant portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's service connection claims will 
be denied, these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations with medical opinions in 
furtherance of his claims.  VA has no duty to inform or 
assist that was unmet.  

II.  Background

The veteran served in the Marine Corps in the Marine 
Detachment aboard an aircraft carrier during the Korean 
conflict.  He has asserted that his duties aboard ship were 
as a guard in the ship's brig.  He contends that he was 
exposed to loud noises that led to bilateral hearing loss and 
tinnitus.  The veteran also contends that he was exposed to 
asbestos while traveling as a passenger aboard a troop 
transport ship in transit from California to Japan, and while 
serving aboard the aircraft carrier.  He does not claim that 
he worked with asbestos himself, but claims that at least 
once he was guarding prisoners who were chipping asbestos 
from pipes and bulkheads.  The veteran's SMRs are silent 
regarding any complaints or treatment related to hearing 
loss, tinnitus, or any respiratory disorder.  The veteran's 
pre-induction and separation examinations both reported 
normal hearing acuity of 15/15, and normal lungs and chest, 
and did not report the presence of tinnitus.  

The veteran was afforded a VA audiological examination given 
in September 2003.  He reported exposure to aircraft noise 
while serving in the military, as well as during his 30 years 
as an automobile assembly plant worker.  He complained of 
bilateral hearing loss and tinnitus.  The audiological 
evaluation reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
45
55
55
LEFT
40
45
50
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The audiologist diagnosed mild to moderately severe 
sensorineural hearing loss with good speech recognition 
bilaterally.  The audiologist opined, however, that the 
veteran's current demonstrated hearing loss was not likely 
related to his military service because his SMRs showed no 
complaint of hearing loss or tinnitus, and both his pre-
induction and his separation examinations reported hearing 
within normal limits, and no complaint of either hearing loss 
or tinnitus.  

Of record is an occupational lung disease evaluation dated in 
March 2002, authored by private physician J.S., M.D.  Dr. S. 
recorded the veteran's work history, including work in an 
automobile assembly plant as a laborer and assembler from 
1955 to 1981, during the course of which the veteran was said 
to have had exposure to pipe covering, gaskets, and valve 
packing.  The veteran's service in the Marines was mentioned 
in passing, but was not associated by Dr. S. with any 
potential asbestos exposure.  Dr. S. noted that the veteran 
had smoked one half to one pack of cigarettes per day for 60 
years, and had a four- or five-year history of moderate 
dyspnea upon exertion.  

Dr. S. noted that he had no x-rays available for review, but 
noted that another physician, Dr. R.A., had reviewed January 
2002 chest x-rays and had noted irregular, small opacities in 
the lower lung zones bilaterally, and bilateral circumscribed 
pleural changes, in profile, along the lateral thoracic 
walls.  Dr. A. had opined that these changes were consistent 
with pulmonary asbestosis, assuming an appropriate exposure 
history.  Pulmonary function testing revealed a mild 
reduction in diffusion capacity with air trapping, but 
otherwise normal lung volumes and fairly normal spirometry.  

The veteran was afforded a VA respiratory examination in 
April 2005.  The examiner noted the veteran's current 
treatment for a respiratory ailment, and that his most recent 
chest x-ray, in September 2004, did not reflect any evidence 
of cor pulmonale.  Other x-rays taken the same day as this 
examination revealed no pleural effusion or pneumothorax.  
The veteran reported that his service aboard the aircraft 
carrier kept him below decks most of the time, and that he 
was not a mechanic who worked in the boiler room [where he 
might be expected to have been exposed to asbestos].  The 
veteran reported that he believed that there were asbestos-
wrapped pipes in the sleeping quarters and throughout the 
ship.  He reported that he did not remember ever seeing any 
airborne asbestos particles.  

The examiner also recounted the veteran's history of work in 
automobile assembly plants, at times as an assembler, with 
intermittent exposure to various asbestos materials, as 
reported in Dr. A.'s occupational lung disease evaluation.  
The veteran told his VA examiner, however, that he was not an 
assembler for the majority of the time at the first 
automobile plant he worked at, but worked mostly in shipping 
and receiving.  The veteran informed the examiner that later, 
while working at another automobile plant, he believes he may 
have been exposed to clutches and brakes that contained 
asbestos.  

The examiner diagnosed primary asbestosis based solely on Dr. 
S.'s findings in 2002.  The examiner opined that it was less 
than likely as not that the veteran's asbestosis was related 
to his active military duty.  This opinion was based on the 
veteran's responses to detailed questioning by the examiner 
that revealed that he had never been exposed to airborne 
asbestos particulate matter, and had never been in close 
proximity to asbestos that was being cut, trimmed, or packed 
in the boiler room or around pipes.  Moreover, Dr. S. 
determined that the veteran had a considerably greater 
potential exposure to asbestos-containing materials while 
working in the automobile industry.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  

Here, there is medical evidence of a current bilateral 
hearing loss and subjective complaint of tinnitus.  Giving 
the veteran the benefit of the doubt, acoustic noise exposure 
in service was conceded by the RO.  However, because there is 
no medical evidence of a nexus between the current 
disabilities and any in-service exposure to loud noise, the 
claims must be denied.  The VA audiologist who examined the 
veteran specifically opined that the veteran's current 
hearing loss and tinnitus were not likely to have been caused 
by noise exposure while in service.  This opinion is 
uncontradicted by the record.  It is also supported by the 
SMRs and the absence of any documented problem for so many 
years after service.  Additionally, sensorineural hearing 
loss (organic disease of the nervous system) was not 
manifested to a compensable degree within a year of the 
veteran's separation from service.  A presumption of service 
incurrence consequently may not be made.  38 C.F.R. §§ 3.307, 
3.309.  Given the record on appeal, for the reasons stated, 
the greater weight of the evidence is against these claims.

Turning to the veteran's asbestosis claim, the Board notes 
that the March 2002 occupational lung disease evaluation 
provided by Dr. S. echoed that the pleural and parenchymal 
radiographic abnormalities found by Dr. A. were consistent 
with a clinical diagnosis of pulmonary asbestosis given the 
environmental exposure history and latent period.  The VA 
examiner, in turn, based his diagnosis of asbestosis on Dr. 
S.'s opinion.  Thus, the asbestosis diagnosed by the VA 
examiner is based on another physician's diagnosis, which was 
based on yet another's clinical findings that did not 
actually constitute a diagnosis.  Dr. A.'s cited opinion was 
not a diagnosis of asbestosis; it was an opinion that x-ray 
findings were consistent with pulmonary asbestosis.  

Common materials that may contain asbestos include steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  M21-1MR, 
Part IV.ii.2.C.9.f.  During WWII, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos fibers since they were used extensively 
in military ship construction.  M21-1MR, Part IV.ii.2.C.9.g.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and 
urogenitary system, except the prostate.  M21-1MR, Part 
IV.ii.2.C.9.b.

Having served aboard a World War II era Navy ship, it is 
possible that the veteran came into contact with asbestos.  
The degree to which he was exposed is impossible to 
determine, but the veteran has only averred casual exposure 
associated with living aboard ship, not extensive and routine 
exposure through handling asbestos himself.  Based on the 
veteran's reported work history at two automobile assembly 
plants for prolonged periods, any current asbestosis is most 
likely the result of post-service exposure.  This is a 
reasonable inference based on the evidence of record and the 
medical opinion of the April 2005 VA examiner.  The examiner 
questioned the veteran and determined that he had never been 
exposed to airborne asbestos particulate matter while serving 
aboard ship, and had never been in close proximity to 
asbestos that was being cut, trimmed, or packed in the boiler 
room or around pipes.  (As noted below, the Board finds this 
statement given to a medical practitioner more credible than 
later assertions made in furtherance of his compensation 
claim that he had been around prisoners who were chipping 
away asbestos on board ship.)  The examiner determined, based 
on his detailed inquiry and review of records, that the 
veteran had a considerably greater potential exposure to 
asbestos-containing materials while working in the automobile 
industry.  

The Board acknowledges that after this examiner's opinion was 
reported to him, the veteran, in a statement included in his 
substantive appeal, averred that he "was watching prisoners 
that were working in the below deck area and chipping off 
asbestos on the pipes and bulkheads."  The Board finds, 
however, that the veteran's earlier statements to the VA 
examiner are more believable because they were in response to 
what the examiner described as detailed questioning in the 
context of the examination being given for the purpose of 
establishing a diagnosis and a nexus opinion.  On the other 
hand, the veteran's statements regarding observing prisoners 
"chipping off asbestos" came only after this examiner 
reported that the veteran was not exposed during service to 
airborne asbestos particulate matter.  

In sum, while there is still some question of whether the 
veteran has a confirmed diagnosis of asbestosis, the Board 
can nevertheless decide this issue because there is no 
medical evidence of a nexus between any diagnosed asbestosis 
and the veteran's military service.  The only opinion 
addressing such a question does not favor the veteran's 
claim.

The Board has considered the benefit-of-the-doubt doctrine in 
considering all three of the veteran's claims but finds that 
the record does not provide even an approximate balance of 
negative and positive evidence on the merits.  This is so 
because the professional medical opinions of the VA 
audiologist and the VA physician are that there is no nexus 
between the veteran's claimed disabilities and his military 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis 
of the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's hearing loss and tinnitus and any asbestosis are 
not traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for asbestosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


